By the Court, Nelson, Ch. J.
It has been held several times by this court that declarations made by the owner of a chose in action, are not admissible to affect the rights of one deriving title from him. (Kent v. Walton, 7 Wend. 256; Whitaker v. Brown, 8 id. 490; Beach v. Wise, 1 Hill, 612.)(a) The mortgage in question was a mere chose in action, and there is nothing to take this case out of the above rule. The fact of the mortgagee having died before the trial, makes no difference. (Beach v. Wise, supra.) His declarations were properly rejected, and the motion for a new trial must therefore be denied.
New trial denied.

®) The doctrine of these cases was directly sanctioned by the court for the correction of errors in Paige v. Gagwin. decided at the last December term.